Citation Nr: 0842022	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  03-21 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for hypertensive vascular 
disease, to include hypertension, as secondary to service-
connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1968.
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota, which denied the claim.

This case was previously before the Board in March 2004, June 
2005, and October 2006.  In March 2004, the Board remanded 
the case for additional evidentiary development.  Thereafter, 
in June 2005 the Board denied the claim.  The veteran 
appealed the Board's June 2005 decision to the United States 
Court of Appeals for Veterans Claims (Court).

By a March 2006 Order, the Court, pursuant to a Joint Motion, 
vacated the Board's decision, and remanded the case for 
compliance with the instructions of the Joint Motion.  
Thereafter, the Board remanded the case in October 2006 for 
additional development pursuant to the instructions of the 
Joint Motion.   

The case has now been returned to the Board for further 
appellate consideration.  However, for the reasons stated 
below the Board concludes that it has no choice but to remand 
this case again.  Accordingly, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required on his part.


REMAND

The Court has held that "a remand by this Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  We hold 
further that a remand by this Court or the Board imposes upon 
the Secretary of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the remand."  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The Board notes that it remanded this case in March 2004, in 
part, to obtain a medical examination(s) and opinion(s) for 
the purpose of ascertaining whether there existed any causal 
relationship between the veteran's service-connected PTSD and 
hypertensive cardiovascular disease including on the basis of 
aggravation.  Further, the Board notes that the specific 
indented paragraphs of the March 2004 remand directed that 
the veteran be accorded "... VA special cardiology and 
psychiatric examinations of the veteran by appropriate 
specialists..." (Page 5).  Following the Board's remand, the 
veteran underwent both a VA psychiatric examination and a VA 
heart examination in April 2004.  He also underwent 
additional examinations in July 2004.  However, none of the 
examinations accorded to the veteran was conducted by a 
medical board consisting of both a cardiologist and a 
psychiatrist, the Joint Motion contended, citing to Stegall, 
supra, that the Board should have implemented corrective 
procedures, and that a remand was required for the Board to 
ensure compliance with its March 2004 remand directives.

In view of the foregoing, the Board remanded this case in 
October 2006, in part, for the veteran to be accorded a new 
VA medical examination conducted by a board consisting of 
both a cardiologist and a psychiatrist for the purpose of 
ascertaining whether there existed any causal relationship 
between the veteran's service-connected PTSD and hypertensive 
cardiovascular disease including on the basis of aggravation.  
The veteran was subsequently accorded a VA examination in 
December 2006 which was conducted by a psychologist, but not 
a cardiologist.  Although this deficiency was noted, an April 
2008 statement from the Compensation and Pension Coordinator 
for the RO reported that the examination could not be 
completed as directed by the Board's remand because the VA 
Medical Center (VAMC) in Sioux Falls, SD did not have a 
cardiologist on staff.  The examination was to be scheduled 
for a different facility, in Omaha, Nebraska, but it was 
reported that the veteran would be better served by yet 
another VA facility, in Minneapolis, Minnesota, as the latter 
was closer to the veteran's home.  Medical opinions were 
subsequently promulgated by two separate VA clinicians in 
July 2008 based upon review of the veteran's claims folder, 
but not a physical examination. 

Although the Board appreciates the difficulty AMC has 
undoubtedly experienced in complying with the remand 
directives, it must conclude that the foregoing development 
is not sufficient to proceed with the adjudication of the 
veteran's appeal.  As detailed above, the Court has already 
vacated a decision of the Board in this case because no 
examination was conducted by a joint board.  There is no 
explanation in the records as to why an examination by a 
board was not scheduled at the Minneapolis facility.  More 
importantly, the remand directives were explicit in that a 
cardiologist be a part of the board of that examination.  The 
clinicians who promulgated the July 2008 VA medical opinions 
are identified as a "psychiatrist" and a "resident 
physician."  Therefore, the Board cannot conclude from the 
record that one of the opinions was from a cardiologist.  
Further, it does not appear that the VA psychiatrist provided 
a rationale in support of the opinion expressed as directed 
by the October 2006 remand.
 
The Board is bound by the holdings of the Court.  See 38 
U.S.C.A. § 7252.  In view of the foregoing deficiencies in 
complying with the prior remand directives, the Board has no 
choice but to remand the case again for the veteran to be 
accorded a new examination conducted by a medical board 
consisting of both a cardiologist and a psychiatrist.

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be accorded a new 
VA medical examination which must be 
conducted by a board consisting of both a 
cardiologist and a psychiatrist for the 
purpose of ascertaining whether there 
exists any causal relationship between 
his service-connected PTSD and 
hypertensive cardiovascular disease, to 
include hypertension, including on the 
basis of aggravation.  The examiners' 
specialties/positions must be 
specifically noted in the examination 
report.  The examination may need to be 
scheduled to be held at the Minneapolis, 
Minnesota VAMC.

The veteran' claims folder must be made 
available to the board of examiners for 
review of pertinent documents therein in 
connection with the examination; the 
board of examiners must indicate that the 
claims folder was reviewed.

Following examination of the veteran, the 
board of examiners must address the 
following medical issues:

(a) Is it at least as likely as not 
(50 percent or greater likelihood) 
that the veteran's hypertensive 
cardiovascular disease, to include 
hypertension, is causally related to 
his service-connected PTSD?

(b) If no such relationship is 
determined to exist, the examiners 
must be requested to express an 
opinion as to whether it is at least 
as likely as not (50 percent or 
greater likelihood) that the 
service-connected PTSD aggravates 
the veteran's hypertensive 
cardiovascular disease, to include 
hypertension. By aggravation, the 
Board means a permanent increase in 
the severity of the disability which 
is beyond its natural progression.
If such aggravation is determined to 
exist, the examiners must address the 
following medical issues:

(c) The baseline manifestations 
which are due to the effects of 
hypertensive cardiovascular disease, 
to include hypertension;

(d) The increased manifestations 
which, in the examiners' opinions, 
are proximately due to service-
connected PTSD based on medical 
considerations; and

(e) The medical considerations 
supporting an opinion that increased 
manifestations of hypertensive 
cardiovascular disease, to include 
hypertension, are proximately due to 
service-connected PTSD.

The examiners should attempt to reconcile 
the current opinion(s) with those already 
of record, to the extent possible.

Any opinions express by the examiners 
must be accompanied by a complete 
rationale.

If the board of examiners are unable to 
provide the opinion(s) requested by the 
Board without resorting to speculation, 
it should be so stated.

2.  Thereafter, review the claims folder 
to ensure that the foregoing requested 
development has been completed.  In 
particular, review the examination report 
to ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

3.  After completing any additional 
development or notification deemed 
necessary, readjudicate the issue on 
appeal in light of any additional 
evidence added to the records assembled 
for appellate review.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained after 
the issuance of the last SSOC in August 2008, and provided an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

